EXHIBIT 10.7

FORM OF

DIRECTOR/OFFICER INDEMNIFICATION AGREEMENT

Indemnification Agreement (this “Agreement”), dated as of                     ,
20     between CU Bancorp, a California corporation (the “Company”), and
                     (“Indemnitee”).

RECITALS

A. Indemnitee is a director and/or officer of the Company and in such capacity
is performing valuable services to the Company.

B. Competent and experienced persons are reluctant to serve or to continue to
serve as directors and officers of corporations or in other capacities unless
they are provided with adequate protection through insurance or indemnification
(or both) against claims against them arising out of their service and
activities on behalf of the corporation.

C. The Board of Directors of the Company (the “Board of Directors”) has
determined that the continuation of present trends in litigation will make it
more difficult to attract and retain competent and experienced persons to serve
as directors and officers of the Company, that this situation is detrimental to
the best interests of the Company’s shareholders and that the Company should act
to assure such persons that there will be increased certainty of adequate
protection in the future.

D. Indemnitee’s willingness to continue to serve in such capacity is predicated,
in substantial part, upon the Company’s willingness to indemnify him or her to
the fullest extent permitted by the laws of the State of California and upon the
other undertakings set forth in this Agreement.

E. The Company’s Articles of Incorporation (“Articles”) and Bylaws (“Bylaws”),
provide for the indemnification of the directors of the Company to the fullest
extent permitted by applicable law, including the California Corporations Code
(“CCC”).

F. The Bylaws and the CCC specifically provide that they are not exclusive and
thereby contemplate that contracts may be entered into between the Company and
the members of the Board of Directors and its officers with respect to
indemnification of such directors and officers.

G. This Agreement is a supplement to and in furtherance of the Articles and
Bylaws, and the CCC, and shall not be deemed a substitute therefore, nor to
diminish or abrogate any rights of Indemnitee there under.

 

1



--------------------------------------------------------------------------------

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

ARTICLE 1

CERTAIN DEFINITIONS

(A) As used in this Agreement:

“agent” shall mean any person who is or was a director, officer, or employee of
the Company or a subsidiary of the Company or other person authorized by the
Company to act for the Company or California United Bank, to include such person
serving in such capacity as a director, officer, employee, fiduciary or other
official of another corporation, partnership, limited liability company, joint
venture, trust or other Enterprise at the request of, for the convenience of, or
to represent the interests of the Company or a subsidiary of the Company or
California United Bank.

“Change in Control” shall be deemed to have occurred upon the earliest to occur
after the date of this Agreement of any of the following events: (i) there shall
have occurred an event required to be reported with respect to the Company in
response to Item 6(e) of Schedule 14A of Regulation 14A (or in response to any
similar item on any similar schedule or form) under the Exchange Act, regardless
of whether the Company is then subject to such reporting requirement; (ii) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act) shall have become, without prior approval of the Board, the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 20% or more of the
combined voting power of the Company’s then outstanding voting securities
(provided that as used in this clause (ii), the term “person” shall exclude the
Company, a trustee or other fiduciary holding securities under an employee
benefit plan of the Company, and any corporation or other entity owned, directly
or indirectly, by the shareholders of the Company in substantially the same
proportions as their ownership of stock of the Company); (iii) the effective
date of a merger or consolidation of the Company with any other entity, other
than a merger or consolidation which would result in the voting securities of
the Company outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving or resulting entity) more than 51% of
the combined voting power of the voting securities of the surviving or resulting
entity outstanding immediately after such merger or consolidation and with the
power to elect at least a majority of the board of directors or other governing
body of such surviving or resulting entity; (iv) all or substantially all the
assets of the Company are sold or otherwise disposed of in a transaction or
series of related transactions (including by the sale of the capital stock or
merger of a subsidiary of the Company); (v) the approval by the shareholders of
the Company of a complete liquidation of the Company or the sale or other
disposition of all or substantially all of the assets of the Company; or
(vi) the individuals who on the date hereof constitute the Board (including, for
this purpose, any new director whose election or nomination for election by the
Company’s shareholders was approved by a vote of at least a majority of the
directors then still in office who were directors on the date hereof or whose
election or nomination was so approved) cease for any reason to constitute at
least a majority of the members of the Board of Directors.

“Company” includes CU Bancorp, California United Bank, any subsidiary of either.

“Corporate Status” means the status of an agent.

“Disinterested Director” means a director of the Company who is not and was not
a party to the Proceeding in respect of which indemnification or advancement of
expenses is sought by Indemnitee.

“Enterprise” means the Company, California United Bank and any corporation,
limited liability company, partnership, joint venture, trust, employee benefit
plan or other person or enterprise of which Indemnitee is or was serving at the
request of the Company as a director, officer, employee, agent or fiduciary.

 

2



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Expenses” means all costs and expenses (including, without limitation, fees and
expenses of counsel, retainers, court costs, transcript costs, fees of experts,
witness fees, travel expenses, duplicating costs, printing and binding costs,
telephone charges, postage, delivery service fees and any federal, state, local
or foreign taxes imposed on Indemnitee as a result of the actual or deemed
receipt of any payments under this Agreement) incurred in connection with
prosecuting, defending, preparing to prosecute or defend, investigating, being
or preparing to be a witness in, or otherwise participating in, a Proceeding, or
in connection with seeking indemnification under this Agreement. Expenses shall
include Expenses incurred in connection with any appeal resulting from any
Proceeding including, without limitation, the premium, security for and other
costs relating to any cost bond, supersedes bond or other appeal bond or its
equivalent.

“Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporate law and neither currently is, nor in the
five years previous to its selection or appointment has been, retained to
represent (i) the Company or Indemnitee in any matter material to either such
party or (ii) any other party to the Proceeding giving rise to a claim for
indemnification or advancement of expenses hereunder. Notwithstanding the
foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee’s rights under this Agreement.

“Liabilities” means all judgments, fines (including any excise taxes assessed
with respect to any employee benefit plan), penalties and amounts paid in
settlement and other liabilities (including all interest, assessments and other
charges paid or payable in connection with or in respect of any such amounts)
arising out of or in connection with any Proceeding or any claim, issue or
matter therein; provided that Liabilities shall not include any Expenses.

“person” means an individual, corporation, partnership, limited liability
company, association, trust, natural person or any other entity or organization.

“Proceeding” includes any threatened, pending or completed action, suit or other
proceeding (which shall include an arbitration or other alternate dispute
resolution mechanism or an inquiry, investigation or administrative hearing),
whether civil, criminal, administrative or investigative (whether formal or
informal) in nature (including any appeal therefrom) and whether instituted by
or on behalf of the Company or any other party, in any such case, in which
Indemnitee was, is or may be involved as a party, potential party, non-party
witness or otherwise by reason of any Corporate Status of Indemnitee or by
reason of any action taken (or failure to act) by Indemnitee or on Indemnitee’s
part while serving in any Corporate Status (in each case, whether or not serving
in such capacity at the time any liability or expense is incurred for which
indemnification or advancement of expenses can be provided under this
Agreement), or any inquiry or investigation that Indemnitee in good faith
believes might lead to the institution of any such action, suit or other
proceeding.

(B) For the purposes of this Agreement:

References to the “Company” shall include, in addition to the surviving or
resulting corporation in any merger or consolidation, any constituent
corporation (including any constituent of a constituent) absorbed in a merger or
consolidation which, if its separate existence had continued, would have had
power and authority to indemnify its directors, officers, employees or agents,
so that if Indemnitee is or was a director, officer, employee or agent of such
constituent corporation or is or was serving at the request of such constituent
corporation as a director, officer, employee or agent of another entity, then
Indemnitee shall stand in the same position under the provisions of this
Agreement with respect to the surviving or resulting corporation as Indemnitee
would have with respect to such constituent corporation if its separate
existence had continued.

References to “director, officer, employee or agent” shall include, but not be
limited to, a trustee, general partner, managing member, fiduciary or board of
directors’ committee member.

 

3



--------------------------------------------------------------------------------

References to “serving at the request of the Company” shall include, but not be
limited to, any service as a director, officer, employee or agent of the Company
or any other entity which imposes duties on, or involves services by, such
director, officer, employee or agent with respect to an employee benefit plan,
its participants or beneficiaries, including as a deemed fiduciary thereto.

ARTICLE 2

SERVICES BY INDEMNITEE; APPLICABILITY TO EARLIER ACTS

Section 2.1 Services By Indemnitee. Indemnitee hereby agrees to serve or
continue to serve as a director and/or officer of the Company, for so long as
Indemnitee is duly elected or appointed or until Indemnitee tenders his or her
resignation or is removed or his or her employment is terminated. This Agreement
shall not be deemed an employment contract between the Company (or any of its
subsidiaries or any Enterprise) and Indemnitee. This Agreement shall continue in
force after Indemnitee has ceased to serve as a director/officer of the Company
in accordance with its terms.

Section 2.2 Applicability to Earlier Acts. This Agreement shall be effective as
of the date set forth on the first page, and this Agreement applies to any
Liabilities, that occurred prior to or after such date if Indemnitee was an
officer, director, employee or agent of Company, or was serving at the request
of Company as a director, officer, employee or agent for another Enterprise, at
the time such Liabilities occurred.

ARTICLE 3

INDEMNIFICATION

Section 3.1 General. Except as otherwise provided in this Article 3, if
Indemnitee was, is or becomes a party to, or was or is threatened to be made a
party to, or was or is otherwise involved in, any Proceeding, the Company will
indemnify and hold harmless Indemnitee to the fullest extent permitted by
applicable law and regulation, as the same exists or may hereafter be amended,
interpreted or replaced (but in the case of any such amendment, interpretation
or replacement, only to the extent that such amendment, interpretation or
replacement permits the Company to provide broader indemnification rights than
were permitted prior thereto), against any and all Expenses and Liabilities, and
any federal, state, local or foreign taxes imposed as a result of the actual or
deemed receipt of any payments under this Agreement, that are paid or incurred
by Indemnitee in connection with such Proceeding. For purposes of this
Agreement, the meaning of the phrase “to the fullest extent permitted by law”
will include to the fullest extent permitted by the CCC as in effect on the date
of this Agreement, the fullest extent authorized or permitted by any amendments
to or replacements of the CCC adopted after the date of this Agreement that
increase the extent to which a corporation may indemnify its officers and
directors, and any applicable Federal or state banking law, statute rule or
regulation. The parties hereto intend that this Agreement shall provide to the
fullest extent permitted by law for indemnification in excess of that expressly
permitted by statute, including, without limitation, any indemnification
provided by the Company’s articles of incorporation, Bylaws, vote of its
shareholders or disinterested directors or applicable law.

Section 3.2 Indemnification of Successful Party. To the extent that Indemnitee
is a party to (or a participant in) and is successful, on the merits or
otherwise, in the defense of any Proceeding or any claim, issue or matter
therein, the Company shall indemnify Indemnitee against all Expenses actually
and reasonably incurred by Indemnitee in connection therewith. If Indemnitee is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in any Proceeding, the Company shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by Indemnitee
in connection with each successfully resolved claim, issue or matter and any
claim, issue or matter related to each such successfully resolved claim, issue
or matter to the fullest extent permitted by law. For purposes of this
Section 3.2 and without limitation, the termination of any Proceeding or any
claim, issue or matter in a Proceeding by dismissal, settlement or plea of nolo
contendre with or without prejudice, shall be deemed to be a successful result
as to such Proceeding, claim, issue or matter.

Section 3.3 Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that indemnitee is, by reason of his
or her Corporate Status, a witness in any Proceeding to which Indemnitee is not
a party, the Company will indemnify Indemnitee against all Expenses paid or
incurred by Indemnitee on his or her behalf in connection therewith.

 

4



--------------------------------------------------------------------------------

Section 3.4 Exclusions. Notwithstanding any provision of this Agreement to the
contrary, the Company shall not be obligated under this Agreement to indemnify
in connection with:

(a) Any claim made against Indemnitee for reimbursement to the Company of any
bonus or other incentive-based or equity-based compensation or of any profits
realized by Indemnitee from the sale of securities of the Company in each case
as required under the Exchange Act (including any such reimbursements that arise
from an accounting restatement of the Company pursuant to Section 304 of the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) or the payment to the
Company of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 306 of the Sarbanes-Oxley Act);

(b) For an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Exchange Act or any similar successor statute, provided
that the foregoing shall not relieve the Company of its obligations to provide
for advance of Expenses in accordance with Section 4.1 unless the party making
the determination of entitlement to indemnification pursuant to Article 5 of
this Agreement reasonably determines that Indemnitee clearly violated
Section 16(b) and must disgorge the profits to the corporation. Notwithstanding
anything to the contrary stated or implied in this Section 3.4(b),
indemnification pursuant to this Agreement relating to any Proceeding against
Indemnitee for an accounting of profits made from the purchase or sale by
Indemnitee of securities of the Company pursuant to the provisions of
Section 16(b) of the Exchange Act or similar provisions of any federal, state or
local laws shall not be prohibited if Indemnitee ultimately establishes in any
Proceeding that no recovery of such profits from Indemnitee is permitted under
Section 16(b) of the Exchange Act or similar provisions of any federal, state or
local laws.

(c) Except as contemplated by Section 6.2, any action, suit or other Proceeding
(or part thereof) initiated by Indemnitee (including any such action, suit or
other proceeding (or part thereof) initiated by Indemnitee against the Company
or its directors, officers, employees, agents or other indemnitees), unless
(i) the Board of Directors authorized the action, suit or other proceeding (or
part thereof) prior to its initiation; (ii) the Company provides the
indemnification, in its sole discretion, pursuant to the powers vested in the
Company under applicable law; or (iii) unless the Proceeding is instituted after
a Change in Control (other than a Change in Control approved by a majority of
the directors on the Board who were directors immediately prior to such Change
in Control); or

(d) Any claim, issue or matter in a Proceeding by or in the right of the Company
to procure a judgment in its favor as to which Indemnitee shall have been
adjudged to be liable to the Company unless and only to the extent the court in
which such Proceeding was brought shall determine upon application that, despite
the adjudication of liability but in view of all circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnity for such expenses
which the court shall determine.

(e) Any claim made against Indemnitee for which payment has actually been made
to or on behalf of Indemnitee under any insurance policy or other indemnity
provision, except with respect to any excess beyond the amount paid under any
insurance policy or other indemnity provision.

(f) Any claim, issue or matter, any action, suit, administrative action or
Proceeding (or part thereof) as to which indemnify is prohibited under any
applicable federal or state banking or other law, statute or regulations or by
written notice from a federal or state banking agency with enforcement authority
over the Company, but only to the extent of such specific prohibition.

ARTICLE 4

ADVANCEMENT OF EXPENSES; DEFENSE OF CLAIMS

Section 4.1 Advances. Notwithstanding any provision of this Agreement to the
contrary, the Company shall advance, to the extent not prohibited by law, any
Expenses incurred by Indemnitee or on Indemnitee’s behalf

 

5



--------------------------------------------------------------------------------

in connection with a Proceeding within 30 days after receipt by the Company of a
written request for advancement of expenses, which request may be delivered to
the Company at such time and from time to time (whether prior to or after final
disposition of any such Proceeding). Advances shall be made without regard to
Indemnitee’s ability to repay such amounts and without regard to Indemnitee’s
ultimate entitlement to indemnification under this Agreement, the Articles, or
Bylaws, or applicable laws. Any such advances shall be made on an unsecured
basis and be interest free. Advances shall include any and all reasonable
Expenses incurred pursuing an action to enforce this right of advancement,
including Expenses incurred preparing and forwarding statements to the Company
to support the advances claimed. This Section 4.1 shall not apply to any claim
made by Indemnitee for which indemnity is excluded pursuant to Section 3.4 of
this Agreement. The Company’s obligations under this Section 4.1 shall continue
until final disposition of any Proceeding, including any appeal.

Section 4.2 Repayment of Advances or Other Expenses. Indemnitee agrees that
Indemnitee shall reimburse the Company for all amounts advanced by the Company
pursuant to Section 4.1 if it is ultimately determined that Indemnitee is not
entitled to be indemnified by the Company for such Expenses. Notwithstanding the
foregoing, if Indemnitee seeks a judicial adjudication or an arbitration
pursuant to Section 6.1(a), Indemnitee shall not be required to reimburse the
Company pursuant to this Section 4.2 until a final determination (as to which
all rights of appeal have been exhausted or lapsed) has been made. The
Indemnitee shall qualify for advances upon the execution and delivery to the
Company of this Agreement, which shall constitute an undertaking providing that
the Indemnitee undertakes to repay the amounts advanced (without interest) to
the extent that it is ultimately determined that Indemnitee is not entitled to
be indemnified by the Company. No other form of undertaking shall be required
other than the execution of this Agreement.

ARTICLE 5

PROCEDURES FOR NOTIFICATION OF AND DETERMINATION

OF ENTITLEMENT TO INDEMNIFICATION

Section 5.1 Request For Indemnification.

(a) Indemnitee shall notify the Company in writing as soon as reasonably
practicable (i) after being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or (ii) if the Company has not been previously notified, after receipt of
written notice of any other matter with respect to which Indemnitee intends to
seek indemnification or advancement of expenses under Section 3.1 and
Section 4.1. The written notification to the Company shall include a description
of the nature of the Proceeding and the facts underlying the Proceeding. The
omission by Indemnitee to so notify the Company will not relieve the Company
from any liability which it may have to Indemnitee under this Agreement except
and only to the extent the Company can establish that such omission to notify
resulted in actual material prejudice to the Company.

(b) Subject to Section 5.2(e), Indemnitee may thereafter deliver to the Company
a written request for indemnification pursuant to this Agreement at such time
and from time to time as Indemnitee deems appropriate in his or her sole
discretion, which request shall also be deemed a request for advancement of
expenses under Section 4.1.

Section 5.2 Determination of Right to Indemnification.

(a) Upon written request for indemnification by Indemnitee with respect to a
Proceeding, a determination (if required by applicable law) shall be made with
respect to Indemnitee’s entitlement thereto within 60 days after receipt by the
Company of the written request. If a Change in Control shall not have occurred,
such determination shall be made (i) by a majority vote of a quorum consisting
of the Disinterested Directors, (ii) if there is no quorum of Disinterested
Director or the Disinterested Directors so direct, by Independent Counsel or
(iii) if so directed by the Board, by the shareholders of the Company. If a
Change in Control shall have occurred, such determination shall be made by
Independent Counsel. Any determination made by Independent Counsel pursuant to
this Section 5.2(a) shall be in the form of a written opinion to the Board, a
copy of which shall be delivered to Indemnitee. Indemnitee shall reasonably
cooperate with the person or persons making such determination including
providing to such person or persons upon reasonable advance request any
documentation or information which is not privileged or otherwise protected from
disclosure and which is reasonably available to Indemnitee and

 

6



--------------------------------------------------------------------------------

reasonably necessary to such determination. Any costs or expenses (including
fees and expenses of counsel) incurred by Indemnitee in so cooperating with the
person or persons making such determination shall be borne by the Company
(irrespective of the determination as to Indemnitee’s entitlement to
indemnification), and the Company hereby indemnifies and agrees to hold
Indemnitee harmless therefrom.

(b) If the determination is to be made by Independent Counsel, such Independent
Counsel shall be selected as provided in this Section 5.2(b). If a Change in
Control shall not have occurred, the Independent Counsel shall be selected by
the Board of Directors, and the Company shall give written notice to Indemnitee
advising him of the identity of the Independent Counsel so selected. If a Change
in Control shall have occurred, the Independent Counsel shall be selected by
Indemnitee (unless Indemnitee shall request that such selection be made by the
Board of Directors, in which event the preceding sentence shall apply), and
Indemnitee shall give written notice to the Company advising it of the identity
of the Independent Counsel so selected. In either case, the party receiving the
notice may, within 10 days after receipt thereof, deliver to the other a written
objection to such selection; provided that such objection may be asserted only
on the ground that the Independent Counsel so selected does not meet the
requirements of “Independent Counsel” as defined in Article 1 of this Agreement,
and the objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person so selected shall
act as Independent Counsel. If a proper and timely objection is made, the
counsel selected may not serve as Independent Counsel unless and until such
objection is withdrawn or a court of competent jurisdiction (or, at Indemnitee’s
option pursuant to Section 6.1, an arbitration) has determined that such
objection is without merit. If, within 20 days after receipt by the Company of a
request for indemnification pursuant to Section 5.1(b), no Independent Counsel
shall have been selected and not objected to, either the Company or Indemnitee
may petition a court of competent jurisdiction (or, at Indemnitee’s option
pursuant to Section 6.1, an arbitration) for resolution of any objection which
shall have been made to the selection of Independent Counsel and/or for the
appointment of another person as Independent Counsel, and the person with
respect to whom all objections are so resolved or the person so appointed shall
act as Independent Counsel. The Company agrees to pay the reasonable fees and
expenses of any Independent Counsel appointed pursuant to this Section and to
indemnify such person against any and all expenses, claims, liabilities and
damages arising out of or relating to this Agreement or its engagement pursuant
hereto except for gross negligence or willful misconduct.

(c) The person, persons or entity chosen to make a determination under this
Agreement of the Indemnitee’s entitlement to indemnification will act reasonably
and in good faith in making such determination. Nothing in this Agreement shall
require any determination of entitlement to indemnification to be made prior to
the final disposition of any Proceeding.

(d) If it is determined that Indemnitee is entitled to indemnification, payment
to Indemnitee shall be made within 10 days after such determination.

(e) Indemnitee will be required to submit any request for Indemnification
pursuant to this Article 5 within a reasonable time, not to exceed 2 years,
after any judgment, order, settlement, dismissal, arbitration award, conviction,
acceptance of a plea of nolo contendere (or its equivalent) or other full or
partial final determination or disposition of the Proceeding (with the latest
date of the occurrence of any such event to be considered the commencement of
the two year period).

Section 5.3 Presumptions and Burdens of Proof; Effect of Certain Proceedings.

(a) In making any determination as to Indemnitee’s entitlement to
indemnification hereunder, Indemnitee shall, to the fullest extent not
prohibited by law, be entitled to a presumption that Indemnitee is entitled to
indemnification under this Agreement if Indemnitee has submitted a request for
indemnification in accordance with Section 5.1, and anyone seeking to overcome
this presumption shall, to the fullest extent not prohibited by law, have the
burden of proof and of persuasion to overcome that presumption. If making a
determination with respect to entitlement to indemnification hereunder which
under this Agreement, the Articles, Bylaws or applicable law requires a
determination of Indemnitee’s good faith and/or whether Indemnitee acted in a
manner which he or she reasonably believed to be in or not opposed to the best
interests of the Company, the person, persons or entity making such
determination will presume that Indemnitee has at all times acted in good faith
and in a manner he or she reasonably believed to be in or not opposed to the
best interests of the Company. Anyone seeking to overcome this presumption will
have the burden of proof and of persuasion.

 

7



--------------------------------------------------------------------------------

(b) The termination of any Proceeding or of any claim, issue or matter therein
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not of itself create a presumption that Indemnitee did
not satisfy any applicable standard of conduct or have any particular belief or
that a court has determined that indemnification is not permitted by this
Agreement or applicable law.

(c) For purposes of any determination of good faith, to the fullest extent
permitted by law, Indemnitee shall be deemed to have acted in good faith if
Indemnitee’s action is based on the records or books of account of the
Enterprise, as applicable, including financial statements, or on information
supplied to Indemnitee by the officers of such entity in the course of their
duties, or on the advice of legal counsel for such entity or on information or
records given or reports made to such entity by an independent certified public
accountant, appraiser or other expert selected with reasonable care by such
entity. The provisions of this Section 5.3(c) shall not be deemed to be
exclusive or to limit in any way other circumstances in which Indemnitee may be
deemed or found to have met any applicable standard of conduct to be indemnified
pursuant to this Agreement.

(d) The knowledge or actions or failure to act of any director, officer,
employee or agent of the Enterprise other than Indemnitee shall not be imputed
to Indemnitee for purposes of determining Indemnitee’s right to indemnification
under this Agreement.

(e) If a determination as to Indemnitee’s entitlement to indemnification shall
not have been made pursuant to this Agreement within 60 days after the Company’s
receipt of Indemnitee’s notice of request for indemnification as provided in
Section 5.2(a), the requisite determination of entitlement to indemnification
shall, to the fullest extent not prohibited by law, be deemed to have been made
in favor of Indemnitee, and Indemnitee shall be entitled to such
indemnification, absent (i) a misstatement of a material fact in the information
provided by Indemnitee pursuant to Section 5.1(b) and Section 5.2(a) or an
omission of a material fact necessary in order to make the information provided
not misleading, or (ii) a prohibition of such indemnification under applicable
law; provided that such 60-day period may be extended for a reasonable time, not
to exceed an additional 30 days, if the person or persons making the
determination in good faith requires such additional time to obtain or evaluate
any documentation or information relating thereto. Provided, further, that the
foregoing provisions of this Section 5.3(e) shall not apply (i) if the
determination of entitlement to indemnification is to be made by the
shareholders pursuant to Section 5.2(a) of this Agreement and if (A) within 15
days after receipt by the Company of the request for such determination the
Board of Directors has resolved to submit such determination to the shareholders
for their consideration at an annual meeting thereof to be held within 75 days
after such receipt and such determination is made thereat, or (B) a special
meeting of shareholders is called within 15 days after such receipt for the
purpose of making such determination, such meeting is held for such purpose
within 60 days after having been so called and such determination is made
thereat, or (ii) if the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 5.2(b) of this Agreement.

ARTICLE 6

REMEDIES OF INDEMNITEE

Section 6.1 Adjudication or Arbitration.

(a) Indemnitee shall be entitled to an adjudication (by a court of competent
jurisdiction or, at Indemnitee’s option, through an arbitration conducted by a
single arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association) of any determination pursuant to Section 5.2 that
Indemnitee is not entitled to indemnification under this Agreement, or of any
determination that Indemnitee is not entitled to advancement of Expenses
pursuant to Article 4. Any such adjudication shall be conducted in all respects
as de novo trial or arbitration on the merits, and any prior adverse
determination shall not be referred to or introduced into evidence, create a
presumption that Indemnitee is not entitled to indemnification or advancement of
Expenses, be a defense or otherwise adversely affect Indemnitee. In any such
judicial proceeding or arbitration, the provisions of Section 5.3 (including the
presumption in favor of Indemnitee and the burdens on the Company) shall apply.

(b) Indemnitee shall also be entitled to adjudication (by a court of competent
jurisdiction or, at Indemnitee’s option, through arbitration as described above)
of any other disputes under this Agreement, including as provided in
Section 10.12.

 

8



--------------------------------------------------------------------------------

(c) If a determination shall have been made pursuant to Section 5.2 that
Indemnitee is entitled to indemnification, the Company shall be bound by such
determination in any judicial proceeding or arbitration commenced pursuant to
this Section 6.1, absent a misstatement of a material fact in the information
provided by Indemnitee pursuant to Section 5.1 and Section 5.2(a) or an omission
of a material fact necessary in order to make the information provided not
misleading, or a prohibition of such indemnification under applicable law.

(d) In connection with any judicial proceeding or arbitration commenced pursuant
to this Section 6.1, the Company shall, to the fullest extent not prohibited by
law, not oppose Indemnitee’s right to seek such adjudication, shall be precluded
from asserting that the procedures and presumptions of this Agreement are not
valid, binding or enforceable and shall stipulate in any such court or before
any such arbitrator that the Company is bound by all of the provisions of this
Agreement.

Section 6.2 Expenses if Indemnitee Seeks Adjudication. In the event that
Indemnitee, pursuant to this Article 6, seeks a judicial adjudication or
arbitration of his or her rights under, or to recover damages for breach of,
this Agreement, any other agreement for indemnification, the indemnification or
advancement of expenses provisions in the Articles or By-laws, payment of
Expenses in advance or contribution hereunder or to recover under any director
and officer liability insurance policies maintained by the Company, the Company
will, to the fullest extent permitted by law, indemnify and hold harmless
Indemnitee against any and all Expenses which are paid or incurred by Indemnitee
in connection with such judicial adjudication or arbitration, regardless of
whether Indemnitee ultimately is determined to be entitled to such
indemnification, payment of Expenses in advance or contribution or insurance
recovery. In addition, if requested by Indemnitee, the Company will (within 5
days after receipt by the Company of the written request therefor), advance such
as Expense, to the fullest extent permitted by law.

ARTICLE 7

DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE

Section 7.1 Company Insurance. Subject to Section 7.3, for the duration of
Indemnitee’s service as a director and/or officer of the Company, and thereafter
for so long as Indemnitee shall be subject to any pending or possible
Proceeding, the Company shall use commercially reasonable efforts (taking into
account the scope and amount of coverage available relative to the cost thereof)
to cause to be maintained in effect policies of directors’ and officers’
liability insurance providing coverage for directors and/or officers of the
Company that is at least substantially comparable in scope and amount to that
provided by the Company’s current policies of directors’ and officers’ liability
insurance as of the date of this Agreement. The minimum AM Best rating for the
insurance carriers of such insurance carrier shall be not less than A-VI.

Section 7.2 Notice to Insurers. If, at the time of receipt by the Company of a
notice from any source of a Proceeding as to which Indemnitee is a party or
participant, the Company will give notice of such Proceeding to the insurers in
accordance with the procedures set forth in the respective policies, and the
Company will provide Indemnitee with a copy of such notice and copies of all
subsequent correspondence between the Company and such insurers related thereto.
The Company will thereafter take all necessary or desirable actions to cause
such insurers to pay, on behalf of Indemnitee, all amounts payable as a result
of such Proceeding in accordance with the terms of such policies. The failure or
refusal to any such insurer to pay any such amount shall not affect or impair
the obligations of the Company under this Agreement.

Section 7.3 Insurance Not Required. Notwithstanding Section 7.1, the Company
will have no obligation to obtain or maintain the insurance contemplated by
Section 7.1 if the Board of Directors determines in good faith that such
insurance is not reasonably available, if the premium costs for such insurance
are disproportionately high compared to the amount of coverage provided, or if
the coverage provided by such insurance is limited by exclusions so as to
provide an insufficient benefit. The Company will promptly notify Indemnitee of
any such determination not to provide insurance coverage. Notwithstanding the
foregoing, in the event of a Change in Control, the Company shall maintain in
force any and all insurance policies then maintained by the Company in providing
insurance—directors’ and officers’ liability, fiduciary, employment practices or
otherwise—in respect of Indemnitee, for a period of 6 years thereafter, which
policies shall be placed by the insurance broker who initially placed each
respective policy then in place at the time of such Change in Control.

 

9



--------------------------------------------------------------------------------

ARTICLE 8

DEFENSE OF PROCEEDINGS

Section 8.1 Company Assuming the Defense. Subject to Section 8.2 below, in the
event the Company is obligated to pay in advance the Expenses of any Proceeding
pursuant to Article 4, the Company will be entitled, by written notice to
Indemnitee, to assume the defense of such Proceeding, with counsel approved by
Indemnitee, which approval will not be unreasonably withheld. The Company will
identify the counsel it proposes to employ in connection with such defense as
part of the written notice sent to Indemnitee notifying Indemnitee of the
Company’s election to assume such defense, and Indemnitee will be required,
within 10 days following Indemnitee’s receipt of such notice, to inform the
Company of its approval of such counsel or, if it has objections, the reasons
therefor. If such objections cannot be resolved by the parties, the Company will
identify alternative counsel, which counsel will also be subject to approval by
Indemnitee in accordance with the procedure described in the prior sentence. To
the fullest extent permitted by law and subject to the other provisions of this
Agreement, Company’s assumption of the defense of an action, suit, claim or
proceeding in accordance with this Section 8.1 will constitute an irrevocable
acknowledgment by Company that all Liabilities and Expenses actually and
reasonably incurred by or for the account of Indemnitee in connection therewith
are indemnifiable by Company under Section 3.1.

Section 8.2 Right of Indemnitee to Employ Counsel. Following approval of counsel
by Indemnitee pursuant to Section 8.1 and retention of such counsel by the
Company, the Company will not be liable to Indemnitee under this Agreement for
any fees and expenses of counsel subsequently incurred by Indemnitee with
respect to the same Proceeding; provided if, under applicable laws and rules of
attorney professional conduct, there exists a potential, but not actual,
conflict of interest between the Company (or any other person or persons
included in a joint defense) and Indemnitee in the conduct of the defense or
representation by such counsel retained by the Company and Indemnitee, the
Company’s indemnification and expense advancement obligations to Indemnitee
under this Agreement shall include reasonable legal fees and reasonable costs
incurred by Indemnitee for separate counsel retained by Indemnitee to monitor
the litigation; provided, further, that if such counsel retained by Indemnitee
reasonably concludes that there is an actual conflict between the Company (or
any other person or persons included in a joint defense) and Indemnitee in the
conduct of such defense or representation by such counsel retained by the
Company, such counsel may assume Indemnitee’s defense in such proceeding and the
Company will be liable for the fees and expenses of such counsel. The existence
of an actual or potential conflict, and whether any such conflict may be waived,
shall be determined pursuant to the rules of attorney professional conduct and
applicable law.

Section 8.3 Company Not Entitled to Assume Defense. Notwithstanding Section 8.1,
the Company will not be entitled to assume the defense of any Proceeding brought
by or on behalf of the Company or any Proceeding as to which Indemnitee has
reasonably made the conclusion concerning an actual conflict to interest
described in Section 8.2.

ARTICLE 9

SETTLEMENT

Section 9.1 Company Bound by Provisions of this Agreement. Notwithstanding
anything in this Agreement to the contrary, the Company will have no obligation
to indemnify Indemnitee under this Agreement for any amounts paid in settlement
of any Proceeding effected without the Company’s prior written consent, which
consent shall not be unreasonably withheld.

Section 9.2 When Indemnitee’s Prior Consent Required. The Company will not,
without the prior written consent of Indemnitee, consent to the entry of any
judgment against Indemnitee or enter into any settlement or compromise which
(i) includes an admission of fault of Indemnitee, any non-monetary remedy
imposed on Indemnitee or a Liability for which Indemnitee is not wholly
indemnified hereunder, or (ii) with respect to any Proceeding with respect to
which Indemnitee may be or is made a party or a participant or may be or is
otherwise entitled to seek indemnification hereunder, does not include, as an
unconditional term thereof, the full release of Indemnitee from all liability in
respect of such Proceeding, which release will be in form and substance
reasonably satisfactory to Indemnitee. Neither the Company nor Indemnitee will
unreasonably withhold its consent to any proposed settlement; provided,
Indemnitee may withhold consent to any settlement that does not provide a full
and unconditional release of Indemnitee from all liability in respect of such
Proceeding.

 

10



--------------------------------------------------------------------------------

ARTICLE 10

MISCELLANEOUS

Section 10.1 Nonexclusivity of Rights. The rights of indemnification and
advancement of Expenses provided by this Agreement shall not be deemed exclusive
of any other rights to which Indemnitee may at any time be entitled to under
applicable law, the Articles or Bylaws, any other agreement, any vote of
shareholders or resolution of the Board of Directors or otherwise. No amendment,
alteration or repeal of this Agreement or of any provision hereof shall limit or
restrict any right of Indemnitee under this Agreement in respect of any action
taken or omitted by such Indemnitee in his or her Corporate Status prior to such
amendment, alteration or repeal. To the extent that a change in the CCC, whether
by statute or judicial decision, permits greater indemnification or advancement
of Expenses than would be afforded currently under this Agreement, it is the
intent of the parties hereto that Indemnitee shall be entitled under this
Agreement to the greater benefits so afforded by such change. No right or remedy
herein conferred is intended to be exclusive of any other right or remedy, and
every right and remedy shall be cumulative and in addition to every other right
and remedy given hereunder or now or hereafter existing at law or in equity or
otherwise. The assertion or employment of any right or remedy hereunder or
otherwise shall not prevent the concurrent assertion or employment of any other
right or remedy.

Section 10.2 Subrogation. In the event of any payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee, who shall execute all papers required and take all
actions necessary to secure such rights, including execution of such documents
as are necessary to enable the Company to bring suit to enforce such rights (it
being understood that all of Indemnitee’s reasonable Expenses related thereto
will be borne by the Company).

Section 10.3 No Duplication Payments. The Company shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable hereunder (or
for which advancement is provided hereunder) if and to the extent that
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise. The Company’s obligation to indemnify
or advance Expenses hereunder to Indemnitee who is or was serving at the request
of the Company as a director, officer, employee or agent of any other Enterprise
shall be reduced by any amount Indemnitee has actually received as
indemnification or advancement of Expenses from such Enterprise.

Section 10.4 Contribution. To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever, the Company, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee or on his or
her behalf, whether for Liabilities and/or Expenses in connection with a
Proceeding, in such proportion as is deemed fair and reasonable in light of all
of the circumstances of such Proceeding in order to reflect the relative
benefits received by the Company and Indemnitee as a result of the event(s)
and/or transaction(s) giving rise to such Proceeding; and/or the relative fault
of the Company (and its directors, officers, employees and agents other than the
Indemnitee) and Indemnitee in connection with such event(s) and/or
transaction(s). To the fullest extent permitted by law, the Company will fully
indemnify and hold Indemnitee harmless from any claims of contribution which may
be brought by other officers, directors or employees of the Company (other than
Indemnitee) who may be jointly liable with Indemnitee for any Liability or
Expense arising from a Proceeding.

Section 10.5 Information. If the Indemnitee is the subject of or is implicated
in any way during an investigation, whether formal or informal, to the extent
permitted by applicable law, the Company shall share with Indemnitee any
information it has furnished to any third parties concerning the investigation
provided that, in the case of an officer, Indemnitee continues to serve as an
officer of the Company at the time such information is so furnished.

Section 10.6 Amendment. This Agreement may not be modified, supplemented, or
amended except by a written instrument executed by or on behalf of each of the
parties hereto.

 

11



--------------------------------------------------------------------------------

Section 10.7 Waivers. The observance of any term of this Agreement may be waived
(either generally or in a particular instance and either retroactively or
prospectively) only by a writing signed by the party against which such waiver
is to be asserted. Unless otherwise expressly provided herein, no delay on the
part of any party hereto in exercising any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any waiver on the part of any party
hereto of any right, power or privilege hereunder operate as a waiver of any
other right, power or privilege hereunder nor shall any single or partial
exercise of any right, power or privilege hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder.

Section 10.8 Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto with respect to the matters covered herein and
supersedes all prior oral or written understandings or agreements with respect
to the matters covered herein (including any indemnification agreements entered
into between the Company and Indemnitee before the date of this Agreement). This
Section 10.8 shall not be construed to limit any other rights Indemnitee may
have preserved in Section 10.1.

Section 10.9 Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, each portion of any Section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

Section 10.10 Duration of Agreement. This Agreement will continue until and
terminate upon the latest of (a) the statute of limitations applicable to any
claim that could be asserted against an Indemnitee with respect to which
Indemnitee may be entitled to indemnification and/or an advancement of Expenses
under this Agreement, (b) 10 years after the date that Indemnitee has ceased to
serve as a director or officer of the Company or as a director, officer,
employee, partner, member, manager, fiduciary or agent of any other Enterprise
which Indemnitee served at the request of the Company, or (c) if, at the later
of the dates referred to in (a) and (b) above, there is pending a Proceeding in
respect of which Indemnitee is granted rights of indemnification or the right to
an advancement of Expenses under this Agreement or a Proceeding commenced by
Indemnitee pursuant to Article 6 of this Agreement, one year after the final
termination of such Proceeding, including any and all appeals.

Section 10.11 Notices. All notices, requests and other communications provided
for or permitted to be given under this Agreement must be in writing and be
given by personal delivery, by certified or registered United States mail
(postage prepaid, return receipt requested), by a nationally recognized
overnight delivery service for next day delivery, or by facsimile transmission,
to the addresses set forth on the signature page of this Agreement (or to such
other address as any party may give in a notice given in accordance with the
provisions hereof). All notices, requests or other communications will be
effective and deemed given only as follows: (a) if given by personal delivery,
upon such personal delivery, (b) if sent by certified or registered mail, on the
fifth business day after being deposited in the United States mail, (c) if sent
for next day delivery by overnight delivery service, on the date of delivery as
confirmed by written confirmation of delivery, or (d) if sent by facsimile, upon
the transmitter’s confirmation of receipt of such facsimile transmission, except
that if such confirmation is received after 5:00 p.m. (in the recipient’s time
zone) on a business day, or is received on a day that is not a business day,
then such notice, request or communication will not be deemed effective or given
until the next succeeding business day. Notices, requests and other
communications sent in any other manner, including by electronic mail, will not
be effective.

Section 10.12 Specific Performance; Remedies. Each party acknowledges and agrees
that the other party would be damaged irreparably if any provision of this
Agreement were not performed in accordance with its specific terms or were
otherwise breached. Accordingly, the parties will be entitled to an injunction
or injunctions to prevent breaches of the provisions of this Agreement and to
enforce specifically this Agreement and its provisions in any action or
proceeding instituted in any state or federal court siting in Los Angeles,
California having jurisdiction over the parties and the matter, in addition to
any other remedy to which they may be entitled, at law or in equity. Except as
expressly provided herein, the rights, obligations and remedies created by this
Agreement are cumulative and in addition to any other rights, obligations or
remedies otherwise available at law or in equity. Except as expressly provided
herein, nothing herein will be considered an election of remedies.

 

12



--------------------------------------------------------------------------------

Section 10.13 Binding Effect.

(a) This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their respective successors and permitted
assigns, including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business and/or
assets of the Company, heirs, executors, administrators or other successors.

(b) The Company shall require and cause any successor (whether direct or
indirect by purchase, merger, consolidation or otherwise) to all, substantially
all or a substantial part, of the business and/or assets of the Company, by
written agreement in form and substance reasonably satisfactory to the
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place.

(c) The indemnification and advancement of Expenses provided by this Agreement
shall continue as to a person who has ceased to be a director, officer, employee
or agent or is deceased and shall inure to the benefit of the heirs, executors,
administrators or other successors of the estate of such person.

Section 10.14 Governing Law. This Agreement and the legal relations among the
parties hereto shall be governed by, and construed and enforced in accordance
with, the laws of the State of California, without regard to its conflict of
laws rules.

Section 10.15 Headings. The Article and Section headings in this Agreement are
for convenience of reference only, and shall not be deemed to alter or affect
the meaning or interpretation of any provisions hereof.

Section 10.16 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement.

Section 10.17 Reference to Law; Use of Certain Terms. Any reference to any law
will be deemed also to refer to such law as amended and all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
words “include,” “includes,” and “including” will be deemed to be followed by
“without limitation.” The words “herein,” “hereof,” and “hereunder” and other
words of similar import refer to this Agreement as a whole and not to any
particular paragraph, subparagraph, section, subsection, or other subdivision.
Whenever the context may require, any pronoun used in this Agreement shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns, pronouns and verbs shall include the plural and vice versa. Time
is of the essence in the performance of this Agreement.

[Signature page(s) follow]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the date first above written.

 

CU BANCORP

 

  By:            

 

Address:

                                      Facsimile:           Attention:  
Corporate Secretary

 

[INDEMNITEE]

 

                Name:            

 

Address:

                                   

  Facsimile:          

 

S-1



--------------------------------------------------------------------------------

Schedule of Directors and Executive Officers Entering Into Agreement

Directors:

Roberto Barragan

Kenneth Bernstein

Kenneth Cosgrove

Robert Matranga

Roy Salter

Daniel Selleck

Lester Sussman

Charles Sweetman

Executive Officers:

David Rainer, President and CEO

Anne Williams, Executive VP, CCO and COO

Karen Schoenbaum, Executive VP and CFO

Anita Wolman, Executive VP, CAO and General Counsel

 

S-2